DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-11		Elected
Claims 12-27		Withdrawn (non-elected)
Prior Art References:
Harvey		US 154,864
Lovisek		US 4,350,465
Lovisek		US 4,741,654

Response to Arguments
Applicant’s election without traverse of Species A, figures 1-17, claims 1-11 in the reply filed on 12/20/2021 is acknowledged.
Claims 12-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (US 154,864).

Regarding claim 1, Harvey discloses a fastener (abstract), comprising:
a bolt (b) having a head (fig. 1) at a proximal end and a cylindrical shaft (fig. 1) extending from the head (fig. 1) to a distal end along a central longitudinal axis; 
the head (fig. 1) having a diameter larger (fig. 1) than the shaft (fig. 1);
the bolt (b) including a plurality of non-helical, uniformly-spaced teeth (fig. 1) formed in rings circumferentially around the shaft (fig. 1);
each tooth (fig. 1) having a load-bearing surface facing the proximal end; and
a nut (fig. 1) defining a cylindrical bore (fig. 1) extending through the nut (fig. 1) along the longitudinal axis from a proximal end to a distal end of the nut (fig. 1);
the bore (fig. 1) being sized and configured to receive the shaft (fig. 1) inside the bore (fig. 1);
the nut (fig. 1) including a plurality of non-helical, uniformly-spaced ridges (fig. 1) formed in rings circumferentially around the bore (fig. 1);
each ridge (fig. 1) having a load-bearing surface facing the distal end; 
each ridge (fig. 1) being sized and configured to mate between the teeth such that the load-bearing surfaces of the teeth abut the load-bearing surfaces of the ridges (fig. 1); 


Regarding claim 2, Harvey discloses the fastener of claim 1 wherein each tooth includes a ramped surface facing the distal end forming a triangular shape and intersecting with the load-bearing surface at a tip; each ridge (fig. 1) includes a ramped surface facing the proximal end forming a triangular shape and intersecting with the load-bearing surface at a tip; the ramped surfaces of the teeth and ridges (fig. 1) being sized and configured to slide over each other and deflect the tips of the ridges (fig. 1) and/or tips of the teeth.

Regarding claim 9, Harvey discloses the fastener of claim 2 wherein an angle between the load-bearing surface and the ramped surface of the nut (fig. 1) and between the load-bearing surface and ramped surface of the bolt (b) is approximately between 0 and 60 degrees.

Regarding claim 10, Harvey discloses the fastener of claim 2 wherein ramped surface is longer than load-bearing surface of the nut (fig. 1) and bolt (b).

Regarding claim 11, Harvey discloses the fastener of claim 1 wherein the load-bearing surface of the teeth and ridges (fig. 1) is perpendicular to the longitudinal axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 154,864) in view of Lovisek (US 4,350,465).

Regarding claim 3, Harvey discloses the fastener of claim 1 except for further including a bolt (b) washer connected integrally with the head (fig. 1) of the bolt (b); the bolt washer having a distal surface facing the distal end.
	Examiner notes that Harvey does not explicitly disclose further including a bolt washer connected integrally with the head of the bolt; the bolt washer having a distal surface facing the distal end. However, Lovisek ‘465 teaches further including a bolt washer (16) connected integrally with the head (12) of the bolt (20); the bolt washer (16) having a distal surface (18) facing the distal end (fig. 2). Therefore, it would have been an obvious matter of design choice to further include[ing] a bolt washer connected integrally with the head of the bolt; the bolt washer having a distal surface facing the distal end, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Harvey and modified by Lovisek ‘465.

Regarding claim 4, Harvey, as modified by Lovisek, discloses the fastener of claim 3 except for wherein the bolt washer (16; Lovisek ‘465) includes independently deflectable wings (24; Lovisek ‘465) separated by radially extending serrations (30; Lovisek ‘465).

Regarding claim 5, Harvey, as modified by Lovisek, discloses the fastener of claim 3 except for wherein the distal surface (18; Lovisek ‘465) of the bolt washer (16; Lovisek ‘465) is concave (fig. 2; Lovisek ‘465) and flexible to effect compression along the longitudinal axis (figs. 9-10; Lovisek ‘465).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 154,864) in view of Lovisek (US 4,741,654).

Regarding claim 6, Harvey discloses the fastener of claim 1 except for further including a nut washer connected integrally with the nut (fig. 1); the nut washer having a proximal surface facing away from the nut (fig. 1).
	Examiner notes that Harvey does not explicitly disclose further including a nut washer connected integrally with the nut; the nut washer having a proximal surface facing away from the nut. However, Lovisek ‘654 teaches further including a nut washer (14) connected integrally with the nut (10); the nut washer (14) having a proximal surface (fig. 2) facing away from the nut (10). Therefore, it would have been an obvious matter of design choice to further including a nut washer connected integrally with the nut; the nut washer having a proximal surface facing away from the nut, as Applicant 

Regarding claim 7, Harvey, as modified by Lovisek ‘654, discloses the fastener of claim 6 except for wherein the nut washer (10; Lovisek ‘654) includes independently deflectable wings (14; Lovisek ‘654) separated by radially extending serrations (30; Lovisek ‘654).

Regarding claim 8, Harvey, as modified by Lovisek ‘654, discloses the fastener of claim 6 except for wherein the proximal surface (fig. 2; Lovisek ‘654) of the nut washer (10; Lovisek ‘654) is concave and flexible to effect compression along the longitudinal axis (figs. 6A-E; Lovisek ‘654).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd